Citation Nr: 1512306	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-48 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chondrosarcoma, to include as secondary to service-connected residuals of benign bone tumor (fibroma) removal from the left tibia.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1969 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board, in a May 2013 decision, denied the claim.  The Veteran appealed, pro se, to the U.S. Court of Appeals for Veterans Claims (Court).  Via an order issued following an August 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the claim to the Board for actions consistent with the decision.  This remand serves to effectuate the Court Order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he experiences chondrosarcoma as secondary to his service-connected fibroma removal.  In essence, he has asserted his belief that damage to tissue associated with this removal ultimately led to the development of malignancy in the form of chondrosarcoma.  

The Board, in its decision of May 2013, denied the Veteran's claim.  Based on the results of a September 2010 VA examination, it was determined that even if the Veteran were to experience chondrosarcoma (a fact which was not conceded), that such a cancer has origins in malignant tissue which the service-connected fibroma (i.e. tumor) was not.  Accordingly, the 2010 examiner explained that as the fibroma was benign, regardless of the actual presence of chondrosarcoma, service connection would not be warranted.  The Board determined that this was a well-rationalized and thorough opinion, and denied the Veteran's claim. 

The Court, in its August 2014 Memorandum Decision, determined that the 2010 VA examiner was incorrect in his understanding of the causal origins of a chondrosarcoma.  In essence, the Court noted that the Board had referenced an outdated medical dictionary in its decision to help support the ultimate conclusion made by the 2010 VA examiner.  The Court took judicial notice of a more recent entry in Dorland's Medical Dictionary, which noted that chondrosarcoma can, potentially, have origins in lesions to benign tissue.  This is in contrast to the 2010 VA examiner's opinion, and accordingly, the Court determined that the Board placed undue reliance on that opinion.  It was specifically directed that, upon remand, this judicially-noticed fact be considered by the Board in re-evaluating the Veteran's claim.

Generally, the Board is prohibited by jurisprudential precedent from substituting its own medical judgment for that of a medical professional.  Specifically, the Board cannot resolve a medical question without the provision of a well-rationalized medical opinion from a healthcare professional who has examined the Veteran's actual condition.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Court took judicial notice of the more recent entry in Dorland's Medical Dictionary, it has, essentially, negated the probative value of the 2010 opinion and a new, comprehensive medical opinion must be obtained.  

In this regard, the claim should be dispatched to a physician with the appropriate expertise, and an opinion should be offered regarding as to if it is at least as likely as not (50 percent probability or greater) that the Veteran has chondrosarcoma.  All necessary testing should be accomplished, and if a positive result is returned, it should be determined as to if such disorder had causal relationship to the service-connected fibroma removal.  The examiner should take specific notice of the more recent Dorland's Medical Dictionary entry which noted the potential for chondrosarcomas to result from lesions to benign tissue.  

Accordingly, the case is REMANDED for the following action:

1.  Allow the Veteran to supplement the record with any additional relevant evidence regarding his claim for entitlement to service connection for chondrosarcoma and its residuals.  Provide the appropriate amount of time for the submission of additional supportive evidence, and associate any received records with the claims file.  

2.  Schedule the Veteran for a comprehensive VA examination to determine the nature and etiology of any current chondrosarcoma.  

It is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran experiences chondrosarcoma, to include any residual disability associated with this disorder (or, alternatively, any disease similar in nature to chondrosarcoma in symptomatology).  

Should any such disability be present, it is asked if it is at least as likely as not that service-connected fibroma removal residuals caused or aggravated beyond the natural course of the disease process the chondrosarcoma (or similar disability).  In this regard, the examiner should take note of the more recent entry in Dorland's Medical Dictionary which related the possibility of chondrosarcoma originating from lesions in benign tissue (e.g. a fibroma).  A rationale should accompany all conclusions reached in the narrative portion of the examination report.  

3.  Following the above-directed development, re-adjudicate the claim for benefits.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




